IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-76,763 & AP-76,764


EX PARTE JESUS DE LEON, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 06-CR-0405-G & 06-CR-2746-G  IN THE 404TH DISTRICT COURT

FROM CAMERON COUNTY



 Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). In cause number 06-CR-0405-G,
Applicant was convicted of aggravated sexual assault of a child, sexual performance by a child, and
two counts of possession of child pornography. He was sentenced to imprisonment for ten years on
each possession of child pornography count and for fifty and twenty years on the other counts. In
cause number 06-CR-2746-G, Applicant was convicted of twenty counts of possession of child
pornography and sentenced to ten years' imprisonment on each count. The Thirteenth Court of
Appeals affirmed his convictions. De Leon v. State, Nos. 13-07-00187-CR & 13-07-00189-CR (Tex.
App.-Corpus Christi-Edinburg May 15, 2008, pet. ref'd).
	Applicant contends, among other things, that his guilty pleas were rendered involuntary
because the State breached the plea agreements. We order that these applications be filed and set for
submission to determine whether: (1) based on the totality of the record, waiver of appeal was an
implicit or explicit element of the plea agreements; and (2) Applicant's guilty pleas were rendered
involuntary because the State re-indicted Applicant's brother after Applicant appealed his
convictions. The parties shall brief these issues. Oral argument is not permitted.
	The trial court shall determine whether Applicant is indigent. If he is indigent and desires to
be represented by counsel, the trial court shall appoint an attorney to represent him. Tex. Code
Crim. Proc. art. 26.04. The trial court shall send to this Court, within 60 days of the date of this
order, a supplemental transcript containing either the order appointing counsel or a statement that
Applicant is not indigent. All briefs shall be filed with this Court within 90 days of the date of this
order.

Filed: March 28, 2012
Do not publish